\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney

' MATTHEW M. YELOVICH

ROGER YANG _

Assistant United States Attomeys

501 lstreer, Suite 10-100 F| L E
Sacramento, CA 95814 ` d `
Telephone: (916) 554-2700

Facsimile; (916) 554-2900 APR 2'4 2019

o ..
:Al nl'v<bli'és' °'~"TFHQ~T coun

Attorneys for Plaintiff ~,-R,crv.,`. oncM-IF°RRM

United States of America m

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
IN THE MATTER OF THE APPLICATION CASE NOS.

OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

12176 Hobday Rd., Wilton, CA 2:18-SW-0308 EFB,
7109 18th Street, Rio Linda, CA 2:18-SW-0318 EFB,
8333 Kamelia Ct., Elk Grove, CA 2:18-SW-0319 EFB,

[PROPOSED] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

 

 

_ Dated; “z/Z‘/_/?O / 7 M‘~'A/Q@@q

The Honorable Carolyn K Delaney
UNITED STATES MAGISTRATE J GE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

